Citation Nr: 0921262	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for urethritis.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder involving shortness of breath and multiple 
pleural nodules.   


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1955 to 
September 1959 and from December 1959 to July 1977.  

This matter returns to the Board of Veterans' Appeals (Board) 
following multiple Board Remands.  This matter was initially 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
Cleveland, Ohio, and Atlanta, Georgia.  

In October 2004, the Veteran testified at a Travel Board 
hearing before the undersigned.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

The procedural history with respect to the current appeal was 
previously discussed by the Board in its prior Remands.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
the Board finds that this case must again be remanded for 
further development in order to ensure compliance with 
previous remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In June 2008, the Board remanded this case, in pertinent 
part, to obtain a supplemental medical opinion from the 
examining physician that conducted the Veteran's February 
2005 genitourinary examination for claimed urethritis as 
pursuant to the February 2008 Joint Motion for Remand (Joint 
Motion), which was to be followed by readjudication of the 
claim.  The Veteran was also to be scheduled for a Board 
hearing with respect to his claims pertaining to PTSD and a 
pulmonary disorder on remand.  

While the record shows that a supplemental medical opinion 
from the February 2005 VA examining physician was obtained 
and is reflected in a February 2009 examination report, the 
Veteran's claim for urethritis was not subsequently 
readjudicated.  For reasons addressed below, a statement of 
the case (SOC) was issued in April 2009 that included only 
the issues involving PTSD and a pulmonary disorder; it did 
not include the issue of service connection for urethritis.  
Moreover, the Veteran was not scheduled for a Board hearing 
with respect to his PTSD and pulmonary disorder claims or 
otherwise contacted with respect to his pending hearing 
request and the Veteran is not shown to have withdrawn his 
request for a Board hearing.  In this regard, the Board 
observes that the April 2009 SOC cites an earlier February 
2006 Board Remand in its "Adjudicative Actions" section, 
noting that the Board remanded the PTSD and pulmonary 
disorder claims for issuance of a SOC and the opportunity for 
the Veteran to perfect his appeal with respect to those 
claims.  Thus, it appears that the Appeals Management Center 
(AMC) issued the April 2009 SOC to comply with the February 
2006 Board Remand.  However, as explained in the June 2008 
Board Remand, the appeal has already been perfected as the 
Veteran was previously issued a statement of the case with 
respect to the claims in August 2006 and he subsequently 
filed a timely VA Form 9 later that month.  

Thus, as the AMC overlooked many of the directives outlined 
in the June 2008 Board Remand, specifically readjudication of 
the claim for urethritis and the scheduling of a Board 
hearing for PTSD and a pulmonary disorder, the Board must 
again remand this case. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claim for service 
connection of urethritis should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

2.  The Veteran should also be scheduled 
for either a video conference or a Travel 
Board hearing before a member of the Board 
at the next available opportunity, 
whichever is sooner, as requested by the 
Veteran in his August 2006 VA Form 9, for 
his claims pertaining to PTSD and a 
pulmonary disorder. 

The purpose of this REMAND is to ensure due process and to 
satisfy a hearing request.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


